NUMBER 13-13-00182-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

RAYMOND BROUSSARD JR.,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Perkes
                Memorandum Opinion by Justice Garza
      A jury convicted appellant, Raymond Broussard Jr., of robbery, a second-degree

felony, and assessed punishment at eight years’ imprisonment and a $10,000 fine. See

TEX. PENAL CODE ANN. § 29.02 (a)(1), (b) (West 2011). By a single issue, appellant

challenges the legal sufficiency of the evidence to support his conviction. We affirm.
                                              I. BACKGROUND

       Curtis Manning, the alleged robbery victim, testified that he was home at his

apartment in Corpus Christi, Texas, late in the evening on September 23, 2011. A

woman he had met and exchanged phone numbers with the day before, “Cici” (later

identified as Cecilia Jensen), called and said that she would come by later. Manning

was outside when she arrived. Jensen, who was driving the vehicle, exited and quickly

entered Manning’s apartment, followed by two other men, later identified as appellant

and Ricky Perales. Jensen opened Manning’s refrigerator and handed cans of Coke to

appellant and Perales. Manning told them to leave his house. Perales hit him in the

head with his fist or a Coke can. At some point, a third passenger, later identified as

Charles Harris, entered the apartment, and all three men beat Manning. The men took

$70 in cash out of Manning’s pocket. After Jensen and the men left, Manning called

911 and described the vehicle and a partial license plate number to the dispatcher.

       Appellant, Harris, and Perales were tried together for robbery.1 Jensen pleaded

guilty to robbery before the trial. At trial, however, she testified that she did not commit

robbery and that she had pleaded guilty only because her lawyer pressured her to do

so.2

       Jensen testified that she had known appellant for several months and that he

lived with her in a motel room that she has rented.                      Jensen stated that she is a

prostitute, that she had known Manning for several years, and that he had been a

customer on about eight occasions. On the day of the incident, Jensen and Perales

were using crack cocaine most of the day.                     Jensen went to Manning’s apartment

       1
           The jury found Perales guilty, but found Harris not guilty.
       2
           The trial judge appointed another lawyer to represent Jensen during Broussard’s trial.

                                                       2
because he owed her several hundred dollars. Appellant, Perales, and Harris went with

her, but she did not tell them where she was going or why. There was no plan to rob

anyone. Jensen stated that Manning had been using crack that day; that, when she

arrived at his apartment, Manning “got all crazy” and became aggressive; and that what

happened after that is “a blur.”

       Jensen and the others drove away from Manning’s apartment.            They were

stopped by the police shortly thereafter based on Manning’s description of the vehicle.

Manning identified the vehicle’s occupants as the robbers.

       Perales testified that he knows Jensen and has seen her prostituting in the

neighborhood. Jensen picked him up on the night of the incident to give him a ride to

his sister’s home. Perales stated that he, Harris, and appellant were in the vehicle

when Jensen stopped at Manning’s apartment. Appellant and Jensen went inside, but

Perales and Harris waited outside.     The apartment door was open.        Perales saw

Manning pull out a $50 bill and then Manning appeared to become aggressive and

pushed Jensen. Appellant and Harris tried to calm Manning down. Manning “kind of

went down, like fell down.” Manning gave Jensen a $50 bill and a $20 bill. They left the

apartment, with Jensen driving the vehicle.

                      II. STANDARD OF REVIEW AND APPLICABLE LAW

       The court of criminal appeals has held that there is “no meaningful distinction

between the Jackson v. Virginia legal sufficiency standard and the Clewis factual-

sufficiency standard” and that the Jackson standard “is the only standard that a

reviewing court should apply in determining whether the evidence is sufficient to support

each element of a criminal offense that the State is required to prove beyond a



                                              3
reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 902–03, 912 (Tex. Crim. App.

2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Accordingly,

we review claims of evidentiary insufficiency under “a rigorous and proper application of

the Jackson standard of review.” Id. at 906–07, 912. Under the Jackson standard, “the

relevant question is whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319; see Brooks, 323 S.W.3d

at 898–99 (characterizing the Jackson standard as: “Considering all of the evidence in

the light most favorable to the verdict, was a jury rationally justified in finding guilt

beyond a reasonable doubt.”). The fact-finder is the exclusive judge of the credibility of

witnesses and of the weight to be given to their testimony. Anderson v. State, 322
S.W.3d 401, 405 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d) (citing Lancon v.

State, 253 S.W.3d 699, 707 (Tex. Crim. App. 2008)). Reconciliation of conflicts in the

evidence is within the fact-finder's exclusive province. Id. (citing Wyatt v. State, 23
S.W.3d 18, 30 (Tex. Crim. App. 2000)). We must resolve any inconsistencies in the

testimony in favor of the verdict. Id. (citing Curry v. State, 30 S.W.3d 394, 406 (Tex.

Crim. App. 2000)).

       Sufficiency of the evidence is measured by the elements of the offense as

defined by a hypothetically correct jury charge. Malik v. State, 953 S.W.W2d 234, 240

(Tex. Crim. App. 1997). Such a charge is one that accurately sets out the law, is

authorized by the indictment, and does not necessarily increase the State’s burden of

proof or unnecessarily restrict the State’s theories of liability, and adequately describes

the particular offense for which the defendant was tried. Id.



                                            4
       Here, the State was required to prove that appellant:           (1) in the course of

committing theft as defined in chapter 31 of the penal code, and (2) with intent to obtain

or maintain control of the property, (3) intentionally, knowingly, or recklessly (4) caused

bodily injury to Manning. See TEX. PENAL CODE ANN. § 29.02(a)(1); Sorrells v. State,

343 S.W.3d 152, 155 (Tex. Crim. App. 2011). The phrase “in the course of committing

theft” is defined by section 29.01 of the penal code to mean “conduct that occurs in an

attempt to commit, during the commission, or in immediate flight after the attempt or

commission of theft.” See TEX. PENAL CODE ANN. § 29.01 (West 2011); Sorrells, 343
S.W.3d at 155–56.          A person commits theft under chapter 31 if he unlawfully

appropriates property with intent to deprive the owner of the property. See TEX. PENAL

CODE ANN. § 31.03(a) (West Supp. 2011); Sorrells, 343 S.W.3d at 156.

                                       III. DISCUSSION

       The State argues that appellant’s issue is inadequately briefed and presents

nothing for review. See TEX. R. APP. P. 38.1; Gallegos v. State, 76 S.W.3d 224, 228

(Tex. App.—Dallas 2002, pet. ref’d).

       Except for stating the applicable standard of review, appellant’s argument, in its

entirety, is as follows:

               Circumstantially, it appears as though Mr. Curtiss [sic] was a willing
       client of the prostitute Cecilia Jensen involved in this case. Curtiss’s [sic]
       credibility was damaged by the circumstances surrounding his
       involvement in this case. The fact that he apparently was a customer of
       this prostitute who, coincidentally, knew exactly where he lived, combined
       with his coincidentally standing outside at the same time that the prostitute
       was returning to his house to collect money, reeks of untruthfulness. The
       $70 that Curtiss [sic] verified was taken from him obviously was payment
       for her prostitution services. The totality of the circumstances indicates
       that Curtiss [sic] did indeed utilize the services of a prostitute. It cannot be
       ascertained from the witnesses presented at trial what exactly the
       circumstances were that led to whatever dispute happened.

                                              5
              Because of the dearth of credible witnesses presented against the
        defendant, the jury’s finding that defendant did commit the offense of
        aggravated robbery was erroneous due to legally sufficient evidence
        presented at trial. A new trial is required.[3]

        Appellant’s brief contains no citations to the record, does not discuss the

elements of the offense, does not identify the specific element challenged, and does not

discuss how the State’s evidence is insufficient. The jury was charged on the law of

parties, but appellant’s brief does not mention or discuss the law of parties. See TEX.

PENAL CODE ANN. §§ 7.01, 7.02 (West 2011). Accordingly, we conclude that appellant’s

issue is inadequately briefed and presents nothing for review. See TEX. R. APP. P. 38.1;

Gallegos, 76 S.W.3d at 228; see also Pierce v. State, No. 10-09-00320-CR, 2010 WL
2683052, at *3 (Tex. App.—Waco July 7, 2010, no pet.) (mem. op., not designated for

publication) (“At the very least, [appellant’s brief] must direct the Court to an element or

elements of the offense that is being challenged.”); Camacho v. State, No. 08-06-

00090-CR, 2008 WL 882640, at *4 (Tex. App.—El Paso April 3, 2008, no pet.) (not

designated for publication) (finding issue inadequately briefed where evidence was not

discussed, there were no citations to the record, and no argument pointing out how the

evidence was insufficient or what element of the offense was insufficiently proven).

        Nevertheless, in our sole discretion, we have reviewed the record under the

appropriate standards. We conclude the evidence is sufficient to support appellant’s

conviction. The jury, as fact-finder, is the exclusive judge of the credibility of witnesses

and of the weight to be given to their testimony. Anderson, 322 S.W.3d at 405. It is the

jury’s exclusive province to reconcile conflicts in the evidence. Id. The jury could have


        3
        An appellate court finding that evidence is insufficient mandates that the appellant be acquitted.
Benavidez v. State, 323 S.W.3d 179, 181 n.12 (Tex. Crim. App. 2010).

                                                    6
believed Manning’s testimony and disbelieved any conflicting testimony. See id. Giving

proper deference to the jury's role as fact-finder and viewing the evidence in the light

most favorable to the verdict, see id., we conclude the evidence is sufficient to support

appellant’s conviction. We overrule appellant’s sole issue.

                                     IV. CONCLUSION

       We affirm the trial court’s judgment.

                                                   ________________________
                                                   DORI CONTRERAS GARZA
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of August, 2013.




                                               7